Case 1:20-cv-01875-PAB-KMT Document 64 Filed 12/10/20 USDC Colorado Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


   Civil Action No. 20-cv-01875-PAB-KMT

   ESTATE OF DERAMUS DEWAYNE LEMUEL, by and through its personal representative
        Elizabeth Lemuel, et al.,

         Plaintiffs,

   v.

   EL PASO COUNTY, COLORADO, et al.,

         Defendants,

   and

   EL PASO COUNTY, COLORADO, et al.,

         Third-Party Plaintiffs,

   v.

   UCH-MHS d/b/a UNIVERSITY OF COLORADO HEALTH MEMORIAL HOSPITAL
   CENTRAL, et al.,

        Third-Party Defendants.
   _______________________________________________________________________

                COUNTY DEFENDANTS’ RESPONSE TO HOSPITAL
                THIRD-PARTY DEFENDANTS’ MOTION TO DISMISS
   ______________________________________________________________________

         Defendants and Third-Party Plaintiffs EL PASO COUNTY, COLORADO; DEPUTY

   DANIEL LEBARON; DEPUTY BRITTANY STUBBS (whose current last name is

   WILLIAMS); DEPUTY ANN BELL (whose current last name is HANZICH); DEPUTY

   BRANDON BURGESS; SERGEANT KIMBERLY MILLER; SERGEANT JAMES

   RODRIGUEZ; DEPUTY JOHN BRIENZA; DEPUTY CHADWICK YOUNG; SERGEANT
Case 1:20-cv-01875-PAB-KMT Document 64 Filed 12/10/20 USDC Colorado Page 2 of 16




   CODY WRIGHT; and DEPUTY KEVIN THORPE (hereinafter collectively referred to as

   “County Defendants”) submit this response to the motion to dismiss filed by Third-Party

   Defendants UCH-MHS d/b/a UNIVERSITY OF COLORADO HEALTH MEMORIAL

   HOSPITAL CENTRAL (“UCH” or “Memorial Hospital”) and REBECCA EIGHTEEN, R.N.

   (“Nurse Eighteen”) (sometimes collectively referred to as “Hospital Third-Party

   Defendants”) (Doc. 50).

         I.     INTRODUCTION

         1.     On June 25, 2020, suit was brought in the matter by Plaintiffs for claims

   arising out of the August 14, 2018, death of Deramus DeWayne Lemuel (“Lemuel”) against

   El Paso County and ten of its deputies (“County Defendants”)          as well as Armor

   Correctional Health Services, Inc., and two nurses employed by Armor (“Armor

   Defendants”) (Doc. 1).

         2.     The Complaint alleged, in part, that Lemuel was transported to Memorial

   Hospital on the evening of July 31, 2018, by arresting officers who believed Lemuel had

   ingested a baggie of methamphetamine (Doc. 1, ¶ 50). During the early morning hours of

   August 1, 2018, Lemuel lapsed into “an obvious mentally and physically impaired state due

   to the methamphetamine he had ingested” (Id. at ¶ 56). This included many of the alleged

   typical effects of methamphetamine which included “temporary delirium, panic, confusion,

   hallucinations, anxiety, and psychosis” (Id. at ¶ 58). While at Memorial Hospital, nurses

   observed Lemuel “mumbling, tossing his head, and experiencing muscle spasms and

   rigidity ‘secondary to methamphetamine use’” (Id. at ¶ 60). Nevertheless, Lemuel was


                                              2
Case 1:20-cv-01875-PAB-KMT Document 64 Filed 12/10/20 USDC Colorado Page 3 of 16




   cleared for release for transport in a “very impaired condition” (Id. at ¶ 65), because of the

   methamphetamine ingestion, to the El Paso County Criminal Justice Center (“CJC”).

          3.     Plaintiffs allege that Lemuel remained in that condition when he arrived at

   CJC but despite the “obvious” condition, Armor Defendant nurse Bedia and other

   Defendants who observed Lemuel around the time failed to provide him “care due to his

   impaired condition” (Id. at ¶¶ 77-78).

          4.     At CJC, Lemuel was transported to a holding cell where some of the

   individual County Defendants, at the direction of Armor Defendant nurse Bedia, sought to

   put him a safety smock (Id. at ¶¶ 75, 90). Plaintiffs allege that this was unnecessary and

   that, in an effort to place Lemuel in the smock, the individual County Defendants used

   excessive force (Id. at ¶¶ 90-103).

          5.     Within minutes of Lemuel’s arrival at CJC, he went into cardiac arrest.

   Lemuel was returned to Memorial Hospital, where he died on August 14, 2018. On the

   autopsy it was documented that Lemuel “died as a result of complications of global

   hypoxic/ischemic brain injury due to cardiac arrest occurring in the setting of illicit drug

   intoxication and physical restraint by law enforcement” (Id. at ¶ 169 (Plaintiffs’ emphasis

   removed)).

          6.     Plaintiffs brought four claims for relief: (1) 42 U.S.C. § 1983 for excessive

   force in violation of the 14th Amendment against County Defendants and one of Armor

   Defendants (nurse Bedia); (2) 42 U.S.C. § 1983 for failure to provide adequate medical

   care against all Defendants; (3) negligence causing wrongful death against Armor


                                                 3
Case 1:20-cv-01875-PAB-KMT Document 64 Filed 12/10/20 USDC Colorado Page 4 of 16




   Defendants; and (4) negligence causing death against El Paso County.

          7.     On July 30, 2020, County Defendants filed their Answer and Third-Party

   Complaint (Doc. 22). On August 20, 2020, County Defendants filed an Amended Answer

   and Third-Party Complaint (Doc. 30) (“Third-Party Complaint”). On August 26, 2020,

   County Defendants filed a Notice of Non-Party Liability under C.R.S. § 13-21-111.5(3) (a)

   and (b) (Doc. 35). The Third-Party Complaint named as third parties Memorial Hospital,

   Leslie Moats, M.D. (“Dr. Moats”), and Nurse Eighteen. The thrust of the Third-Party

   Complaint was that Third-Party Defendants acted negligently and were otherwise at fault

   in failing to properly assess Lemuel for treatment and release and by improperly releasing

   him to CJC.

          8.     The Third-Party Complaint set out three claims for relief against Third-Party

   Defendants for apportionment, contribution, or otherwise to satisfy damages, in whole or

   in part, that may otherwise be awarded to Plaintiffs against County Defendants. The first

   claim for relief is against Dr. Moats and alleges that he was negligent, breached his duty

   of care, and caused the death of Lemuel, resulting in a lawsuit being filed against County

   Defendants. The second claim is against Nurse Eighteen with similar allegations. The

   third claim is against Memorial Hospital based on the doctrine of respondent superior and

   breaches of its duty of care.

          9.     Salient facts with regard to the negligence or fault of Third-Party Defendants

   include, but not are not limited to:

          -      Faulty determination by Dr. Moats that Lemuel suffered from acute ethanol
   intoxication and that, although referring to “laboratory data” as part of the evidence for such

                                                 4
Case 1:20-cv-01875-PAB-KMT Document 64 Filed 12/10/20 USDC Colorado Page 5 of 16




   conclusion, no such laboratory data was obtained. (Doc. 30, pp. 86-87, ¶¶ 14-15.)

          -      No laboratory tests were done for Lemuel regarding methamphetamine or
   other drug intoxication until following his return from CJC. (Id. p. 87, ¶ 15.)

         -       Prior to Lemuel’s release from Memorial Hospital, Dr. Moats ordered a urine
   screen for drugs of abuse (UTOX screen) and a specimen was collected but Lemuel was
   released before receiving the results of the urine screen. (Id., p. 89, ¶ 24.)

        -     Following Lemuel’s release, Nurse Eighteen recorded that the “order for the
   UTOX entered in error.” (Id., p. 89, ¶ 27.)

          -      On return to Memorial Hospital, the UTOX screen previously ordered was
   completed, demonstrating Lemuel was positive for methamphetamine and ecstasy. (Id.,
   p. 90, ¶ 31.)

          10.    County Defendants argued that Third-Party Defendants failed to perform

   regular and accurate assessments of physical and mental health, prematurely and

   improperly discharged and released Lemuel for transport and incarceration, failed to

   provide sufficient and accurate discharge information and instructions, and failed to

   communicate an accurate description of Lemuel’s presentation to CJC.

          11.    County Defendants obtained a review from an experienced professional and

   filed a certificate of review required by C.R.S. § 13-20-602(3) on August 24, 2020 (Doc.

   31).

          II.    ARGUMENT

          12.    Although not raised in Hospital Third-Party Defendants’ Motion to Dismiss,

   it is important for the purposes of the motion to distinguish between the two types of claims

   against County Defendants – the state law negligence claim against El Paso County and

   the two constitutional claims under § 1983 against all County Defendants.


                                                5
Case 1:20-cv-01875-PAB-KMT Document 64 Filed 12/10/20 USDC Colorado Page 6 of 16




          13.    As to the state law negligence claim over which this Court has supplemental

   jurisdiction, it is settled law that this Court will apply the substantive law of the state. That

   includes Colorado law on pro rata liability, C.R.S. § 13-21-111.5. King v. McKillop, 112 F.

   Supp. 2d 1214, 1217-18 (D. Colo. 2000). As noted above, County Defendants filed a

   designation of nonparty as to Dr. Moats, UCH, and Nurse Eighteen. Therefore, at trial, the

   Court should instruct the jury to determine damages on that claim and the percentages of

   fault as to those three nonparties, as well as any parties in the case, and El Paso County

   will only be liable on this claim for the percentage of damages the jury allocates to it.

          14.    Hospital Third-Party Defendants seem to agree with this analysis at some

   points in their motion but seem to disagree with it at others and tie it unnecessarily to the

   analysis of the Third-Party Complaint. County Defendants believe that their analysis

   addressed above is applicable without regard to the Third-Party Complaint issues.

          15.    Turning to the two claims against County Defendants under § 1983, County

   Defendants contend that it is necessary to add the three Third-Party Defendants to assert

   the claim for contribution against them, as is pleaded in the Third-Party Complaint.

          16.    Hospital Third-Party Defendants argue that the Third-Party Complaint is

   improper because it is an attempt by County Defendants to use a prior version of Fed. R.

   Civ. P. 14 that allowed a third party to be added if the plaintiff had a claim against it, while

   the current version of the rule requires that the defendant have a claim against the third

   party. They also argue that County Defendants have no right to assert a negligence claim

   against them for lack of standing.


                                                  6
Case 1:20-cv-01875-PAB-KMT Document 64 Filed 12/10/20 USDC Colorado Page 7 of 16




          17.     But, neither argument is applicable. County Defendants acknowledge that

   Rule 14 requires third-party defendants have liability to third-party plaintiffs, but it is County

   Defendants’ position that their right to contribution supplies such liability. While Plaintiffs

   may also have or had a claim against Hospital Third-Party Defendants, that fact does not

   preclude County Defendants from using Rule 14 to maintain their claims against Third-

   Party Defendants.

          18.     As alleged in the Third-Party Complaint, Hospital Third-Party Defendants and

   Dr. Moats acted in an improper manner in treating, and failing to treat, Lemuel on the night

   of July 31, 2018, and for several more hours on the morning of August 1, and then

   prematurely released him to CJC where he had fatal medical problems within a few

   minutes.     County Defendants contend that these actions of Third-Party Defendants

   resulted, in part or in whole, in the death of Lemuel, providing County Defendants a right

   to contribution.

          19.     Hospital Third-Party Defendants also take too narrow a view of the use of

   Fed. R. Civ. P. 14(a)(1). It may be used by defendants seeking contribution from other

   alleged tortfeasors or parties at fault not named as parties. The rule provides that “[a]

   defending party may, as third-party plaintiff, serve a summons and complaint on a nonparty

   who is or may be liable to it for all or part of the claim against it.” Third-party claims may

   be asserted under this rule “only when the third party’s liability is in some way dependent

   on the outcome of the main claim or when the third party is secondarily liable to the

   defending party.” Wright & Miller, Federal Practice and Procedure (3d. ed. 2010) § 1446,


                                                   7
Case 1:20-cv-01875-PAB-KMT Document 64 Filed 12/10/20 USDC Colorado Page 8 of 16




   pp. 413-415.1 This includes third-party claims based on contribution and similar theories.

   Id. at pp. 415-419.

          20.    Other commentators have determined that Rule 14 is not intended to

   preclude a third-party claim for contribution2 as such claim satisfies the obligation that runs

   from third-party defendant to third-party plaintiff. As noted in Baicker-McKee, et al., Federal

   Civil Rules Handbook Authors’ Commentary on Rule 14, p. 558 (2021 edition):

          Third-party practice is also commonly employed when an alleged tortfeasor
          seeks contribution from others who may also be liable but whom the plaintiff
          has not sued.




          1
                 As stated in Wright & Miller at § 1446:

          The secondary or derivative liability notion is central and thus impleader has
          been successfully utilized when the basis of the third-party claim is
          indemnity, subrogation, contribution, express or implied warranty, or some
          other theory.

          2
                The historical context of permitting contribution claims under Rule 14 was
   discussed in Wright & Miller at § 1441:

          The common-law vouching-to-warranty practice was formalized in Order XVI
          of the English Judicature Act of 1873 and was expanded in 1883 to permit
          defendant to implead persons against whom defendant claimed a right of
          contribution or indemnity, or any other remedy. In the same year, a similar
          right was judicially recognized in the United States in admiralty suits. From
          this background various forms of third-party practice began to develop in
          several states and, prior to the adoption of the federal rules, these found
          their way into the federal district courts in actions at law by virtue of the
          Conformity Act. Since 1938, the federal courts, cognizant of the advantages
          of third-party practice, have afforded Rule 14 a liberal construction. As a
          result, impleader has been utilized in a variety of circumstances to
          consolidate actions that otherwise would have required two or more suits.

                                                 8
Case 1:20-cv-01875-PAB-KMT Document 64 Filed 12/10/20 USDC Colorado Page 9 of 16




          21.    To be sure, Rule 14 requires that claims against third-party defendants relate

   to claims pending against a third-party plaintiff and must depend in some degree on the

   outcome of the original action. Watson v. Cartee, 817 F.3d 299 (6th Cir. 2016)

   (adjudication of third-party complaint required determination of “operative facts ... common

   to resolve original action”). See also Federal Civil Rules Handbook at pp. 561-562. And,

   “[t]he purpose of Rule 14 is to permit additional parties whose rights may be affected by

   the decision in the original action to be joined so as to expedite the final determination of

   the rights and liabilities of all the interested parties in one suit.” Federal Civil Rules

   Handbook at p. 559. Here, the liability of Hospital Third-Party Defendants is dependent

   on the outcome of the “main claim” of Plaintiffs on the medical and physical treatment and

   death of Lemuel. Hospital Third-Party Defendants also have secondary liability to County

   Defendants for contribution under the UCATA, as will be discussed further below.

          22.    This Court recently recognized these general principles on when a third-party

   claim for contribution or indemnification may be allowed, and added that Rule 14 was

   intended to accomplish in one proceeding the adjudication of the rights of all persons

   concerned in the controversy and that Rule 14 should be liberally construed to effectuate

   this purpose. Robertson v. REP Processing, LLC, Civil Case No. 19-cv-02910-PAB-NYW,

   2020 WL 5735081, *2 (D. Colo. September 24, 2020) (the Court ultimately rejected the

   third-party claim because the FLSA did not allow indemnification between joint employers).

          23.    If County Defendants cannot maintain the Third-Party Complaint, they may

   be required to satisfy all damages assessed by the jury on the § 1983 claims without being


                                                9
Case 1:20-cv-01875-PAB-KMT Document 64 Filed 12/10/20 USDC Colorado Page 10 of 16




   able to have the jury consider the liability of Hospital Third-Party Defendants, and County

   Defendants will not be able to obtain contribution or a setof f for that liability.

          24.     County Defendants contend that if Hospital Third-Party Defendants are

   parties, the Court could instruct the jury that if it awards damages, to then divide the award

   among each defendant and third-party defendant based on instructions on the potential

   liability of each.

          25.     This approach has been addressed in some recent cases discussing the

   analogous issue of setoffs among defendants in § 1983 cases. In Burke v. Regalado, 935

   F.3d 960 (10th Cir. 2019), the court considered whether a defendant sheriff, who was

   found liable for a judgment based on a $10,000,000 jury verdict, was entitled to a setoff for

   the amount that the medical defendants paid to the plaintiff in a pretrial settlement. The

   court ruled that because § 1983 does not address whether there should be setoffs by

   settlements, the trial court should look to 42 U.S.C. § 1988's provision that may allow a

   federal court to borrow a state remedy. The court set forth a three-part test: (1) determine

   whether federal law addresses the issue; (2) if it does not, look to see if the law of the

   forum addresses the issue; and (3) if it does, apply state law but only if it is not inconsistent

   with the Constitution and federal law. Id. at 1041-42. The court concluded that the trial

   court erred by following Restivo v. Hessemann, 846 F.3d 547 (2nd Cir. 2017), and only

   applying step three. Burke, 935 F.3d at 1043-45. The Tenth Circuit ruled that the better

   approach is to follow Dobson v. Camden, 705 F.2d 759 (5th Cir. 1983), reversed on other

   grounds, 725 F.2d 1003 (5th Cir. 1984), and make a case-by-case and state-by-state


                                                  10
Case 1:20-cv-01875-PAB-KMT Document 64 Filed 12/10/20 USDC Colorado Page 11 of 16




   analysis. Burke, 935 F.3d at 1047.

          26.    Previously, another district court in this circuit followed Dobson and held that

   a defendant in a § 1983 case could assert a setoff defense based on plaintiff’s settlement

   with another defendant. McCubbin v. Weber Cty., Consolidated Case Nos. 1.15-cv-132

   & 1.15-cv-133, 2018 WL 6602210 (D. Utah December 17, 2018).

          27.    The Third Circuit recognized a right of contribution among defendants in a

   § 1983 action based on federal common law in Miller v. Apartments and Homes of New

   Jersey, Inc., 646 F.2d 101, 108 (3rd Cir. 1981). Some recent cases have concluded that

   Miller was effectively overruled by Northwest Airlines, Inc. v. Transport Workers Union of

   America, 451 U.S. 77 (1981), and Texas Industries, Inc. v. Radcliff Materials, Inc., 451 U.S.

   630 (1981), which held that federal courts cannot create a federal common law right of

   contribution where a federal statute does not provide for it. See Hay v. Somerset Area Sch.

   Dist., Case No. 3:16-cv-229, 2017 WL 5029057 (W.D. Pa, Oct. 31, 2017) (reviewing Third

   Circuit cases on the issue). But, the Supreme Court has decided this issue and some

   courts, even after citing Hay, continue to analyze the existence of a right of contribution

   among defendants in § 1983 actions by using § 1988 to look to the state contribution

   statute – the same approach used by the Tenth Circuit in Burke. Smart v. Allegheny Cty.,

   Case No. 2:15-cv-953, 2018 WL 10230904 (W.D. Pa., May 31, 2018) (but holding that the

   wording of the Pennsylvania contribution statute did not apply in this case).

          28.    If the Court reaches the point in this case of applying the test in Burke,

   Colorado law does allow determinations of percentages of “fault” and contribution among


                                                11
Case 1:20-cv-01875-PAB-KMT Document 64 Filed 12/10/20 USDC Colorado Page 12 of 16




   defendant parties under the combined analysis of C.R.S. § 13-21-111.5 and the Uniform

   Contribution Among Tortfeasors Act (“UCATA”), C.R.S. § 13-50.5-102. Graber v.

   Westaway, 809 P.2d 1126, 1127-29 (Colo. App. 1991), citing Watters v. Pelican

   International, Inc., 706 F. Supp. 1452 (D. Colo. 1989). Under these cases, a tortfeasor can

   seek contribution even where the party seeking contribution failed to file a designation of

   nonparty.

          29.    Colorado law provides for a right of contribution among tortfeasors in these

   circumstances. Under the UCATA, where two or more persons become jointly or severally

   liable in tort for the same injury or wrongful death, “there is a right of contribution among

   them even though judgment has not been recovered against all or any of them.” C.R.S.

   § 13-50.5-102(1). In other words, in contrast to what Hospital Third-Party Defendants

   argue, the right of contribution may be asserted before a judgment has been entered.

          30.    The UCATA also provides that the “right of contribution exists only in favor

   of a tortfeasor who has paid more than his pro rata share of the common liability, and his

   total recovery is limited to the amount paid by him in excess of his pro rata share.” C.R.S.

   § 13-50.5-102(2). Hospital Third-Party Defendants apparently contend that the use of the

   past tense in this sentence means that the judgment and payment must precede assertion

   of the contribution right, and is an element of a contribution claim. (Doc. 50, p. 9.) But,

   that is not an element of a contribution claim and their interpretation would render

   meaningless the sentence about the right arising before judgment, as quoted above from

   subsection (1). The interpretation that makes the two sentences consistent is that the


                                                12
Case 1:20-cv-01875-PAB-KMT Document 64 Filed 12/10/20 USDC Colorado Page 13 of 16




   quoted provision from subsection (2) limits the amount of the contribution right, not the

   timing of its assertion. There is nothing in the UCATA or the comparative fault statute that

   requires that the contribution right be enforced only in the delayed manner favored by

   Hospital Third-Party Defendants.

          31.    Hospital Third-Party Defendants cite Watters for the proposition that County

   Defendants’ Third-Party Complaint for contribution is “unavailable” because County

   Defendants did timely file a nonparty designation (Doc. 50, p. 10), but that is not the factual

   situation nor the holding of Watters or Graber. Both cases happen to involve a situation

   where the contribution claim was brought after the resolution of the first case, but the cases

   stand for the broader proposition that the contribution claim may proceed without a

   designation of nonparty at all, and that these statutes do not present the exclusive means

   to raise the contribution issue. Therefore, County Defendants are not barred from raising

   contribution and allocation of fault with Third-Party Defendants by impleader within one

   proceeding.

          32.    Hospital Third-Party Defendants also argue under the “enforcement” section

   of the UCATA, § 13-50.5-104(4), that if no judgment has been entered, a contribution claim

   is barred unless the tortfeasor seeking contribution has either (a) paid the entire “common

   liability,” or (b) agreed while the action is pending to discharge the “common liability” and

   has, within one year after the agreement, paid the liability and commenced the action for

   contribution. (Doc. 50, p. 10.) But, this statute only applies where there has been a

   determination or admission as to the “common liability,” which has not occurred by


                                                 13
Case 1:20-cv-01875-PAB-KMT Document 64 Filed 12/10/20 USDC Colorado Page 14 of 16




   settlement or some other means (County Defendants denied liability in their answer to the

   complaint). Therefore, there is not yet anything to “enforce,” and this subsection of the

   UCATA is inapplicable.

          33.    Hospital Third-Party Defendants urge leaving the contribution issue for a later

   lawsuit. This position appears to concede that County Defendants’ contribution claim is

   appropriate but that the timing is wrong. But the better and legally permitted solution is to

   allow the Third-Party Complaint and have the issues resolved in one proceeding. The

   Colorado Supreme Court recognized this in National Farmers Union Prop. & Cas. Co. v.

   Frackelton, 662 P.2d 1056, 1064 (Colo. 1983), when it stated that comparative negligence

   and contribution raise many difficult issues, but:

          Fortunately, most theoretical multiple party problems can be resolved simply
          by joinder of potential tortfeasors and resolution of contribution issues in the
          initial cause of action. For example, in this case San Miguel could have
          prevented the ensuing controversy by impleading Frackelton as a third-party
          defendant.

          34.    Here, for what is likely strategy reasons, Plaintiffs failed to name Third-Party

   Defendants as parties, though in their complaint they were quite critical of the conduct of

   Third-Party Defendants. Rule 14 is to be interpreted liberally, in a way that is fair to the

   parties. Given the facts as plausibly pled by County Defendants, Third-Party Defendants

   should not be dismissed.

          WHEREFORE, County Defendants request that this Court deny the Motion to

   Dismiss of Hospital Third-Party Defendants.




                                                14
Case 1:20-cv-01875-PAB-KMT Document 64 Filed 12/10/20 USDC Colorado Page 15 of 16




                                             Respectfully submitted,


   Date: 12/10/20                            s/ Gordon L. Vaughan
                                             Gordon L. Vaughan
                                                   VAUGHAN & DeMURO
                                                   111 South Tejon, Suite 545
                                                   Colorado Springs, CO 80903
                                                   (719) 578-5500 (phone)
                                                   (719) 578-5504 (fax)
                                                   gvaughan@vaughandemuro.com (e-mail)
                                             ATTORNEY FOR COUNTY DEFENDANTS

                                 CERTIFICATE OF SERVICE

          I hereby certify that on this 10th day of December, 2020, I electronically filed the
   foregoing with the Clerk of Court using the CM/ECF system which will send notification of
   such filing to the following e-mail addresses:

   Darold Killmer
   dkillmer@kln-law.com

   Reid Allison
   rallison@kln-law.com

   Liana Orshan
   lorshan@kln-law.com

   Michael Fairhurst
   mfairhurst@kln-law.com

   Simone Montoya
   smontoya@messner.com

   Paul Faraci
   pfaraci@faracileasure.com

   Jessie Marie Fischer
   jfischer@faracileasure.com

   Karen DuWaldt
   karen@kdemploymentlaw.com

                                               15
Case 1:20-cv-01875-PAB-KMT Document 64 Filed 12/10/20 USDC Colorado Page 16 of 16




   Stephen J. Hensen
   steve@hendulaw.com

   and I hereby certify that the foregoing was placed in the U.S. Mail, postage prepaid, and
   addressed to the following:

   [none]

                                            s/ Gordon L. Vaughan
                                            Gordon L. Vaughan




                                              16
